UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4797


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

TIFFANY BOLNER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:10-cr-00632-MJG-2)


Submitted:   May 29, 2012                    Decided:   June 6, 2012


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Howard Margulies, Columbia, Maryland, for Appellant. Paul E.
Budlow, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tiffany         Bolner      pled       guilty      in     accordance     with     a

written     plea          agreement     to     conspiracy            to    produce        child

pornography,         18    U.S.C.     § 2251(e)         (2006),      and   two    counts    of

production      of    child    pornography,             18   U.S.C.    § 2251(a)     (2006).

She was sentenced to 235 months in prison on each count; the

sentences run concurrently.                  Bolner now appeals.                Her attorney

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), questioning whether Bolner validly waived her right

to appeal but concluding that there are no meritorious issues

for   appeal.         Bolner    has     filed       a    pro   se     supplemental        brief

claiming that her sentence is too severe.                              The United States

moves to dismiss the appeal in part based on Bolner’s waiver of

her appellate rights.               We grant the motion to dismiss, dismiss

in part, and affirm in part.

            A    defendant       may     waive      her      right    to   appeal    if     the

waiver is knowing and intelligent.                      United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                       Whether a defendant validly

waived her right to appeal is a question of law that we review

de novo.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).

            After reviewing the record, we conclude that Bolner

knowingly       and       voluntarily     waived         the    right      to    appeal     her

conviction and sentence, with the exception of a claim that the

                                               2
sentence       exceeded    327     months       —    the   top    of        her   advisory

Guidelines range.          We note that the waiver provision was set

forth    in    a   separate      paragraph      of   the   plea       agreement,     which

Bolner signed and indicated that she understood.                            Further, the

waiver provision was accurately summarized at Bolner’s Fed. R.

Crim. P. 11 hearing.           Finally, Bolner informed the court at the

hearing that she understood that she was waiving her right to

appeal.       We conclude the waiver is valid and enforceable.

               Given a valid appeal waiver, the next issue is whether

the issue the appellant seeks to raise lies within the scope of

that waiver.        United States v. Manigan, 592 F.3d 621, 627 (4th

Cir. 2010).         Bolner’s claim in her pro se supplemental brief

that her sentence is too severe falls within the scope of the

waiver.       We therefore grant the Government’s motion to dismiss

Bolner’s appeal of her sentence.

               In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                           We affirm in

part    and    dismiss    in   part.      Counsel’s        motion      to    withdraw   is

denied at this time.             This court requires that counsel inform

his client, in writing, of her right to petition the Supreme

Court of the United States for further review.                           If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this    court      at     that     time      for     leave       to     withdraw      from

                                            3
representation.      Counsel’s motion must state that a copy was

served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                     DISMISSED IN PART;
                                                       AFFIRMED IN PART




                                    4